Citation Nr: 1431668	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE


Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to January 1967.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which held that new and material evidence had not been received to reopen a claim for service connection for PTSD.  

In a January 2012 statement of the case, the RO reopened and denied service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS.  In this regard, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board also notes that regardless of the January 2012 determination to reopen the claim, it must adjudicate the new and material issues to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD or anxiety disorder, NOS, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A May 2004 rating decision denied service connection for PTSD; the Veteran did not appeal that determination and it became final. 

2.  Evidence added to the record since the May 2004 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  Evidence received since the May 2004 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS, is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is reopening the claim for service connection and remanding it for additional development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The relevant law provides that a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In May 2004, the RO denied service connection PTSD.  The rating decision explained that a stressor, nexus or current diagnosis were not shown by the evidence of record.  Evidence of record at that time included the Veteran's service treatment records.  The Veteran did not appeal that determination and it became final.  

Evidence received since the May 2004 rating decision includes an August 2010 VA examination report that provides a diagnosis of anxiety disorder, NOS.  A December 2011 VA examination report also provides a diagnosis of anxiety disability, NOS.  Records from the Huntington Vet Center dated in 2010 and 2011 provide assessments of PTSD, related to active duty.   

The Board finds that the foregoing records constitute new and material evidence.  They are presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.  They are new documents that were not previously submitted to VA.  They are material because they are evidence that the Veteran now has diagnoses of PTSD and anxiety disorder, NOS, that are related to active duty.  They also trigger VA's duty to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Shade, 24 Vet. App. at 110. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD or anxiety disorder, NOS, is granted; to this extent only, the appeal is granted.


REMAND

Inasmuch as the Veteran's service connection claim has been reopened, it must be considered de novo.  On review, the Board finds that it requires additional development.

During a May 2014 hearing before the undersigned Veterans Law Judge, the Veteran testified that he had received treatment at the Huntington Vet Center several times in the past year.  A review of the record reveals that the most recent treatment report from the Huntington Vet Center is dated September 14, 2011.  Thus, on remand any outstanding VA treatment records should be obtained.  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In the December 2011 VA examination report, the VA examiner stated that the Veteran's mental health symptoms were not directly related to or caused by his military experiences, i.e., his claimed stressor was not related to fear of hostile military or terrorist activity.  However, in the report the examiner in fact recounts several stressful incidents that were related to hostile military action.  Moreover, this opinion ignores the fact that an in-service stressor is not required to find that an anxiety disorder, NOS (the actual diagnosis provided by that examination report) is related to active duty.  

In addition, the Veteran and his wife offered credible testimony that the December 2011 VA examination was inadequate.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 38 C.F.R. § 4.2.  In light of their assertions, the Board finds that the examination requested below should be conducted by a different VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all treatment records from the Huntington Vet Center dated after September 14, 2011.

2.  Thereafter, schedule the Veteran for an examination by an appropriate VA examiner, other than the examiner who conducted the December 2011 VA examination, to determine the nature, extent and etiology of any acquired psychiatric disorder that may be present, to include PTSD or anxiety disorder, NOS.  The claims file and copies of all relevant records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current acquired psychiatric disorder that may be present, to include PTSD or anxiety disorder, NOS, is causally related to the Veteran's active duty.  

The examiner is requested to provide a rationale for any opinion expressed.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


